Citation Nr: 0428630	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  97-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel






INTRODUCTION

The appellant had active military service from November 1966 
to May 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  The appellant currently resides 
within the jurisdiction of the Muskogee, Oklahoma VARO.      

The issue of entitlement to service connection for 
schizophrenia will be discussed in the remand portion of this 
decision; the issue is remanded to the RO via the Appeals 
Management Center in Washington D.C. 

In the appellant's substantive appeal (VA Form 9), dated in 
June 1997, the appellant indicated that he desired a hearing 
before a member of the Board at the RO.  However, a Report of 
Contact (VA Form 119), dated in July 2004, shows that at that 
time, the appellant, through his representative, the American 
Legion, canceled his request for a hearing, and requested 
that his case be forwarded to the Board.    

By a June 2004 action, the RO denied the appellant's claims 
for the following: (1) entitlement to service connection for 
post-traumatic stress disorder (PTSD), (2) entitlement to 
service connection for hepatitis C, (3) entitlement to 
service connection for bilateral hearing loss, (4) 
entitlement to service connection for an explosive disorder, 
and (5) entitlement to service connection for drug and 
alcohol addiction.  In June 2004, the appellant filed a 
Notice of Disagreement (NOD), and a Statement of the Case 
(SOC) was issued in July 2004.  However, the Board observes 
that there is no indication from the information of record 
that the appellant has filed a substantive appeal with 
respect to any of the aforementioned issues.  Accordingly, 
these issue are not before the Board for appellate 
consideration.  38 C.F.R. § 20.200 (2003).    




FINDING OF FACT

With regard to the issue of entitlement to service connection 
for pes planus, in April 2002, prior to promulgation of a 
decision by the Board, the appellant withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
appellant for the issue of entitlement to service connection 
for pes planus have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002); 68 Fed. 
Reg. 13,235, 13,236 (Mar. 19, 2003) (to be codified at 
38 C.F.R. § 20.204).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  68 Fed. Reg. 13,235, 13,236 (Mar. 19, 2003) 
(to be codified at 38 C.F.R. § 20.204).

By a rating decision, dated in May 1997, the RO denied the 
appellant's claim of entitlement to service connection for 
pes planus.  The appellant perfected an appeal in June 1997 
as to this issue.  However, in a letter from the appellant to 
the RO, received in April 2002, the appellant withdrew his 
appeal stating that his claim for service connection for pes 
planus could "be removed," and that he did not believe that 
that issue had "any true value in this case."  The 
appellant's written statement is sufficient to withdraw the 
pending issue on appeal.

With regard to the issue of entitlement to service connection 
for pes planus, prior to promulgation of a decision by the 
Board, the appellant indicated that he wished to withdraw his 
appeal.  As a result, no allegation of error of fact or law 
remains before the Board for consideration with regard to the 
issue of entitlement to service connection for pes planus.  
Hence, the Board finds that the appellant has withdrawn his 
claim as to this issue, and accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
entitlement to service connection for pes planus, and it is 
dismissed.


ORDER

The claim of entitlement to service connection for pes planus 
is dismissed.  


REMAND

In this case, the evidence of record includes a private 
psychiatric evaluation report, dated in January 2000.  In the 
January 2000 private psychiatric evaluation report, it was 
noted that the appellant had been referred by the Social 
Security Disability Determination Division for a mental 
status examination to assess his current level of functioning 
to assist them in their determination of his application for 
disability benefits.  Thus, it appears that the appellant had 
applied for disability benefits from the Social Security 
Administration (SSA).  However, there is no evidence of 
record showing whether or not the appellant was subsequently 
awarded SSA disability benefits.

Based on the above, this case is being remanded for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
schizophrenia at any time following 
military service.  The appellant should 
further be asked to provide the RO with 
documentation concerning any SSA benefits 
he may be receiving, previously received, 
or were denied.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  Specifically, if the RO is 
notified that the appellant is currently 
receiving any SSA disability benefits, 
the RO should undertake the action 
necessary to obtain copies of any written 
decisions concerning the appellant's 
claim for disability benefits from the 
SSA, and copies of any medical records 
utilized in reaching that decision.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant and his representative must 
then be given an opportunity to respond.

2.  Thereafter, if and only if, any 
additional evidence obtained shows a 
current diagnosis of schizophrenia, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
VA examination by a psychiatrist to 
determine the nature and etiology of any 
psychiatric disorder found, to 
specifically include schizophrenia.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
appellant's service medical records which 
show that in January 1967, the appellant 
was evaluated for complaints of 
nervousness and an inability to sleep.  
At that time, it was noted that the 
appellant's nervousness was "not 
directed" and that there was no specific 
complaint.  The impression was of an 
anxiety reaction.  The records also 
reflect that in March 1967, the appellant 
was seen with complaints of free floating 
anxiety.  At that time, the appellant 
stated that he was in his third week of 
administration school, but that he would 
rather be a cook.  It was indicated that 
there was no psychosis or suicidal 
ideations.  The diagnosis was situational 
reaction.  According to the records, in 
November 1967, it was noted that the 
appellant was "getting meds [sic] for 
[his] nerves."  In addition, the 
appellant's service medical records 
include a psychiatric report, dated in 
April 1968, which shows that at that 
time, the appellant underwent a 
psychiatric evaluation in conjunction 
with a possible administrative discharge 
under "AR 635-212."  Upon mental status 
evaluation, there was no evidence of a 
psychotic, neurotic or organic brain 
disorder.  The diagnosis was of an 
immature personality, manifested by 
impulsive behavior, low frustration 
tolerance, inability to learn from past 
mistakes, and difficulty in dealing with 
authority.  It was reported that the 
appellant's immature personality was not 
contracted in line of duty ("LOD-no") 
but rather existed prior to service 
(EPTS).  The records further show that in 
April 1968, the appellant underwent an 
"elimination under 635-212" 
examination.  At that time, in response 
to the question as to whether the 
appellant had ever had or if he currently 
had nervous trouble of any sort, the 
appellant responded "yes."  It was 
noted that the appellant had anxiety.  
The appellant was clinically evaluated as 
abnormal for psychiatric purposes, and it 
was reported that the appellant had an 
immature personality.  

All indicated tests and studies should be 
performed, to include psychological 
testing if deemed necessary by the 
examiner.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether the 
appellant currently has a psychiatric 
disorder(s), to specifically include 
schizophrenia.  If the examiner diagnoses 
any psychiatric disorder, to specifically 
include schizophrenia, an opinion must be 
provided as to whether any currently 
diagnosed psychiatric disorder, to 
specifically include schizophrenia, had 
its onset during the appellant's period 
of active military service, or within one 
year of his discharge.  If no psychiatric 
disability is found, to specifically 
include schizophrenia, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in 
the examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, the examination 
report should so state.  The report 
prepared should be typed.    

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.



							(Continued on the next 
page)


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



